

106 S3051 ENR: America's Conservation Enhancement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3051IN THE SENATE OF THE UNITED STATESAN ACTTo improve protections for wildlife, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the America's Conservation Enhancement Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Wildlife Enhancement, Disease, and PredationSec. 101. Theodore Roosevelt Genius Prize for reducing human-predator conflict.Sec. 102. Losses of livestock due to depredation by federally protected species.Sec. 103. Depredation permits for black vultures and common ravens.Sec. 104. Chronic Wasting Disease Task Force.Sec. 105. Invasive species.Sec. 106. North American Wetlands Conservation Act.Sec. 107. National Fish and Wildlife Foundation Establishment Act.Sec. 108. Modification of definition of sport fishing equipment under Toxic Substances Control Act.Sec. 109. Reauthorization of Chesapeake Bay Program.Sec. 110. Reauthorization of Chesapeake Bay Initiative Act of 1998.Sec. 111. Chesapeake watershed investments for landscape defense.TITLE II—National Fish Habitat Conservation Through PartnershipsSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. National Fish Habitat Board.Sec. 204. Fish Habitat Partnerships.Sec. 205. Fish Habitat Conservation Projects.Sec. 206. Technical and scientific assistance.Sec. 207. Coordination with States and Indian Tribes.Sec. 208. Interagency Operational Plan.Sec. 209. Accountability and reporting.Sec. 210. Effect of this title.Sec. 211. Nonapplicability of Federal Advisory Committee Act.Sec. 212. Funding.Sec. 213. Prohibition against implementation of regulatory authority by Federal agencies through Partnerships.TITLE III—MiscellaneousSec. 301. Study to review conservation factors.Sec. 302. Study and report on expenditures.Sec. 303. Use of value of land for cost sharing.IWildlife Enhancement, Disease, and Predation101.Theodore Roosevelt Genius Prize for reducing human-predator conflict(a)In generalSection 7001(d) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 742b note; Public Law 116–9) is amended—(1)by striking paragraph (7)(A) each place such term appears and inserting paragraph (8)(A);(2)by striking paragraph (7)(B) each place such term appears and inserting paragraph (8)(B);(3)in paragraph (6)(C)(iv), by striking subparagraph (C) and inserting clause (iii);(4)by redesignating paragraph (7) as paragraph (8);(5)by inserting after paragraph (6) the following:(7)Theodore Roosevelt Genius Prize for reducing human-predator conflict(A)DefinitionsIn this paragraph:(i)BoardThe term Board means the Reducing Human-Predator Conflict Technology Advisory Board established by subparagraph (C)(i).(ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for reducing human-predator conflict established under subparagraph (B).(B)AuthorityNot later than 180 days after the date of enactment of the America's Conservation Enhancement Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for reducing human-predator conflict—(i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to reducing the frequency of human-predator conflict using nonlethal means; and(ii)to award 1 or more prizes annually for a technological advancement that promotes reducing human-predator conflict using nonlethal means, which may include the application and monitoring of tagging technologies.(C)Advisory board(i)EstablishmentThere is established an advisory board, to be known as the Reducing Human-Predator Conflict Technology Advisory Board.(ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—(I)predator-human interactions;(II)the habitats of large predators;(III)biology;(IV)technology development;(V)engineering;(VI)economics;(VII)business development and management; and(VIII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.(iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall—(I)select a topic;(II)issue a problem statement;(III)advise the Secretary regarding any opportunity for technological innovation to reduce human-predator conflict using nonlethal means; and(IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian Tribes, private entities, and research institutions with expertise or interest relating to reducing human-predator conflict using nonlethal means.(iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—(I)1 or more Federal agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;(II)1 or more State agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;(III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of native wildlife species at risk due to conflict with human activities; and(IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of native wildlife species at risk due to conflict with human activities.(v)RequirementsThe Board shall comply with all requirements under paragraph (8)(A).(D)Agreement with National Fish and Wildlife Foundation(i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.(ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (8)(B).(E)Judges(i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.(ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.(F)Consultation with National Oceanic and Atmospheric AdministrationThe Secretary shall consult with the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, in the case of a cash prize awarded under the prize competition for a technology that addresses conflict between humans and marine predators under the jurisdiction of the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.(G)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—(i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);(ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (8)(B); and(iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.(H)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.; and(6)in paragraph (8) (as redesignated)—(A)in subparagraph (A), by striking or (6)(C)(i) and inserting (6)(C)(i), or (7)(C)(i); and(B)in subparagraph (B)—(i)by striking or (6)(D)(i) and inserting (6)(D)(i), or (7)(D)(i); and(ii)in clause (i)(VII), by striking and (6)(E) and inserting (6)(E), and (7)(E).(b)Sense of CongressIt is the sense of Congress that data collected from the tagging of predators can inform innovative management of those predators and innovative education activities to minimize human-predator conflict.102.Losses of livestock due to depredation by federally protected species(a)DefinitionsIn this section:(1)Depredation(A)In generalThe term depredation means actual death, injury, or destruction of livestock that is caused by a federally protected species.(B)ExclusionsThe term depredation does not include damage to real or personal property other than livestock, including—(i)damage to—(I)other animals;(II)vegetation;(III)motor vehicles; or(IV)structures;(ii)diseases;(iii)lost profits; or(iv)consequential damages.(2)Federally protected speciesThe term federally protected species means a species that is or previously was protected under—(A)the Act of June 8, 1940 (commonly known as the Bald and Golden Eagle Protection Act) (54 Stat. 250, chapter 278; 16 U.S.C. 668 et seq.);(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or(C)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.).(3)Indian TribeThe term Indian Tribe has the meaning given to the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Livestock(A)In generalThe term livestock means horses, mules and asses, rabbits, llamas, cattle, bison, swine, sheep, goats, poultry, bees, honey and beehives, or any other animal generally used for food or in the production of food or fiber.(B)InclusionThe term livestock includes guard animals actively engaged in the protection of livestock described in subparagraph (A).(5)ProgramThe term program means the grant program established under subsection (b)(1).(6)SecretariesThe term Secretaries means—(A)the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service; and(B)the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service.(b)Grant program for losses of livestock due to depredation by federally protected species(1)In generalThe Secretaries shall establish a program to provide grants to States and Indian Tribes to supplement amounts provided by States, Indian Tribes, or State agencies under 1 or more programs established by the States and Indian Tribes (including programs established after the date of enactment of this Act)—(A)to assist livestock producers in carrying out—(i)proactive and nonlethal activities to reduce the risk of livestock loss due to depredation by federally protected species occurring on—(I)Federal, State, or private land within the applicable State; or(II)land owned by, or held in trust for the benefit of, the applicable Indian Tribe; and(ii)research relating to the activities described in clause (i); and(B)to compensate livestock producers for livestock losses due to depredation by federally protected species occurring on—(i)Federal, State, or private land within the applicable State; or(ii)land owned by, or held in trust for the benefit of, the applicable Indian Tribe.(2)Allocation of funding(A)Reports to the SecretariesNot later than September 30 of each year, a State or Indian Tribe desiring to receive a grant under the program shall submit to the Secretaries a report describing, for the 1-year period ending on that September 30, the losses of livestock due to depredation by federally protected species occurring on—(i)Federal, State, or private land within the applicable State; or(ii)land owned by, or held in trust for the benefit of, the applicable Indian Tribe.(B)AllocationThe Secretaries shall allocate available funding to carry out this Act among States and Indian Tribes for a 1-year period ending on September 30 based on the losses described in the reports submitted for the previous 1-year period ending on September 30 under subparagraph (A).(3)EligibilityTo be eligible to receive a grant under paragraph (1), a State or Indian Tribe shall—(A)designate an appropriate agency of the State or Indian Tribe to administer the 1 or more programs supplemented by the grant funds;(B)establish 1 or more accounts to receive grant funds;(C)maintain files of all claims received and paid under grant-funded programs, including supporting documentation; and(D)submit to the Secretaries—(i)annual reports that include—(I)a summary of claims and expenditures under the program during the year; and(II)a description of any action taken on the claims; and(ii)such other reports as the Secretaries may require to assist the Secretaries in determining the effectiveness of assisted activities under this section.(c)Sense of CongressIt is the sense of Congress that—(1)no State or Indian Tribe is required to participate in the program; and(2)the program supplements, and does not replace or supplant, any State compensation programs for depredation.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2025, of which—(1)$5,000,000 shall be used to provide grants for the purposes described in subsection (b)(1)(A); and(2)$10,000,000 shall be used to provide grants for the purpose described in subsection (b)(1)(B).103.Depredation permits for black vultures and common ravens(a)In generalThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Secretary), may issue depredation permits to livestock producers authorizing takings of black vultures or common ravens otherwise prohibited by Federal law to prevent those vultures or common ravens from taking livestock during the calving season or lambing season.(b)Limited to affected States or regionsThe Secretary may issue permits under subsection (a) only to livestock producers in States and regions in which livestock producers are affected or have been affected in the previous year by black vultures or common ravens, as determined by Secretary.(c)ReportingThe Secretary shall require, as a condition of a permit under subsection (a), that the permit holder shall report to the appropriate enforcement agencies the takings of black vultures or common ravens pursuant to the permit.104.Chronic Wasting Disease Task Force(a)DefinitionsIn this section:(1)CervidThe term cervid means any species within the family Cervidae.(2)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that—(A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and(B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.(3)SecretariesThe term Secretaries means the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, and the Secretary of the Interior, acting through the Director of the United States Geological Survey and the Director of the United States Fish and Wildlife Service, acting jointly.(b)Establishment(1)In generalThe Secretaries shall establish within the United States Fish and Wildlife Service a task force, to be known as the Chronic Wasting Disease Task Force (referred to in this subsection as the Task Force) after the completion of the study required by subsection (c).(2)DutiesThe Task Force shall—(A)collaborate with foreign governments to share research, coordinate efforts, and discuss best management practices to reduce, minimize, prevent, or eliminate chronic wasting disease in the United States;(B)develop recommendations, including recommendations based on findings of the study conducted under subsection (c), and a set of best practices regarding—(i)the interstate coordination of practices to prevent the new introduction of chronic wasting disease;(ii)the prioritization and coordination of the future study of chronic wasting disease, based on evolving research needs;(iii)ways to leverage the collective resources of Federal, State, and local agencies, Indian Tribes, and foreign governments, and resources from private, nongovernmental entities, to address chronic wasting disease in the United States and along the borders of the United States; and(iv)any other area where containment or management efforts relating to chronic wasting disease may differ across jurisdictions; and(C)develop, from the recommendations developed under subparagraph (B), an action plan that gives States, the Federal Government, Indian Tribes, and the farmed cervid industry specific recommendations to ensure consistent and coordinated management and focused, prioritized research to stop the spread of and mitigate the impacts of chronic wasting disease.(3)Membership(A)In generalThe Task Force shall be composed of—(i)1 representative of the United States Fish and Wildlife Service with experience in chronic wasting disease, to be appointed by the Secretary of the Interior (referred to in this subsection as the Secretary);(ii)1 representative of the United States Geological Survey;(iii)2 representatives of the Department of Agriculture with experience in chronic wasting disease, to be appointed by the Secretary of Agriculture—(I)1 of whom shall have expertise in cervid health research; and(II)1 of whom shall have expertise in wildlife management;(iv)in the case of each State in which chronic wasting disease among elk, mule deer, white-tailed deer, or moose has been reported to the appropriate State agency, not more than 2 representatives, to be nominated by the Governor of the State—(I)not more than 1 of whom shall be a representative of the State agency with jurisdiction over wildlife management or wildlife disease in the State; and(II)in the case of a State with a farmed cervid program or economy, not more than 1 of whom shall be a representative of the State agency with jurisdiction over farmed cervid regulation in the State;(v)in the case of each State in which chronic wasting disease among elk, mule deer, white-tailed deer, or moose has not been documented, but that has carried out measures to prevent the introduction of chronic wasting disease among those species, not more than 2 representatives, to be nominated by the Governor of the State;(vi)not more than 2 representatives from an Indian Tribe or Tribal organization chosen in a process determined, in consultation with Indian Tribes, by the Secretary; and(vii)not more than 5 nongovernmental members with relevant expertise appointed, after the date on which the members are first appointed under clauses (i) through (vi), by a majority vote of the State representatives appointed under clause (iv).(B)EffectNothing in this paragraph requires a State to participate in the Task Force.(4)Co-chairsThe Co-Chairs of the Task Force shall be—(A)the Federal representative described in paragraph (3)(A)(i);(B)1 of the Federal representatives described in paragraph (3)(A)(iii); and(C)1 State representative appointed under paragraph (3)(A)(iv), to be selected by a majority vote of those State representatives.(5)Date of initial appointment(A)In generalThe members of the Task Force shall be appointed not later than 180 days after the date on which the study is completed under subsection (c).(B)NotificationOn appointment of the members of the Task Force, the Co-Chairs of the Task Force shall notify the Chairs and Ranking Members of the Committees on Environment and Public Works and Agriculture, Nutrition, and Forestry of the Senate and Natural Resources and Agriculture of the House of Representatives.(6)VacanciesAny vacancy in the members appointed to the Task Force—(A)shall not affect the power or duty of the Task Force; and(B)shall be filled not later than 30 days after the date of the vacancy.(7)MeetingsThe Task Force shall convene—(A)not less frequently than twice each year; and(B)at such time and place, and by such means, as the Co-Chairs of the Task Force determine to be appropriate, which may include the use of remote conference technology.(8)Interstate action plan(A)In generalNot later than 1 year after the date on which the members of the Task Force are appointed, the Task Force shall submit to the Secretaries, and the heads of the State agencies with jurisdiction over wildlife disease and farmed cervid regulation of each State with a representative on the Task Force, the interstate action plan developed by the Task Force under paragraph (2)(C).(B)Cooperative agreements(i)In generalTo the maximum extent practicable, the Secretaries, any other applicable Federal agency, and each applicable State may enter into a cooperative agreement to fund necessary actions under the interstate action plan submitted under subparagraph (A).(ii)Target dateThe Secretaries shall make the best effort of the Secretaries to enter into any cooperative agreement under clause (i) not later than 180 days after the date of submission of the interstate action plan under subparagraph (A).(C)Matching funds(i)In generalSubject to clause (ii), for each fiscal year, the Secretaries may provide funds to carry out an interstate action plan through a cooperative agreement under subparagraph (B) in the amount of funds provided by the applicable States.(ii)LimitationThe amount provided by the United States Fish and Wildlife Service under clause (i) for a fiscal year shall be not greater than $5,000,000.(9)ReportsNot later than September 30 of the first full fiscal year after the date on which the first members of the Task Force are appointed, and each September 30 thereafter, the Task Force shall submit to the Secretaries, and the heads of the State agencies with jurisdiction over wildlife disease and farmed cervid regulation of each State with a representatives on the Task Force, a report describing—(A)progress on the implementation of actions identified in the interstate action plan submitted under paragraph (8)(A), including the efficacy of funding under the cooperative agreement entered into under paragraph (8)(B);(B)updated resource requirements that are needed to reduce and eliminate chronic wasting disease in the United States;(C)any relevant updates to the recommended best management practices included in the interstate action plan submitted under paragraph (8)(B) to reduce or eliminate chronic wasting disease;(D)new research findings and emerging research needs relating to chronic wasting disease; and(E)any other relevant information.(c)Chronic wasting disease transmission in cervidae resource study(1)Definition of AcademyIn this subsection, the term Academy means the National Academy of Sciences.(2)Study(A)In generalThe Secretaries shall enter into an arrangement with the Academy under which the Academy shall conduct, and submit to the Secretaries a report describing the findings of, a special resource study to identify the predominant pathways and mechanisms of the transmission of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States.(B)RequirementsThe arrangement under subparagraph (A) shall provide that the actual expenses incurred by the Academy in conducting the study under subparagraph (A) shall be paid by the Secretaries, subject to the availability of appropriations.(3)Contents of the studyThe study under paragraph (2) shall—(A)with respect to wild, captive, and farmed populations of cervids in the United States, identify—(i)(I)to the extent possible, the pathways and mechanisms for the transmission of chronic wasting disease within live cervid populations and cervid products, which may include pathways and mechanisms for transmission from Canada;(II)the infection rates for each pathway and mechanism identified under subclause (I); and(III)the relative frequency of transmission of each pathway and mechanism identified under subclause (I);(ii)(I)anthropogenic and environmental factors contributing to new chronic wasting disease emergence events;(II)the development of geographical areas with increased chronic wasting disease prevalence; and(III)the overall geographical patterns of chronic wasting disease distribution;(iii)significant gaps in current scientific knowledge regarding the transmission pathways and mechanisms identified under clause (i)(I) and potential prevention, detection, and control methods identified under clause (v);(iv)for prioritization the scientific research projects that will address the knowledge gaps identified under clause (iii), based on the likelihood that a project will contribute significantly to the prevention or control of chronic wasting disease; and(v)potential prevention, detection, or control measures, practices, or technologies to be used to mitigate the transmission and spread of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States;(B)assess the effectiveness of the potential prevention, detection, or control measures, practices, or technologies identified under subparagraph (A)(v); and(C)review and compare science-based best practices, standards, and guidance regarding the prevention, detection, and management of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States that have been developed by—(i)the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service;(ii)the National Wildlife Research Center of the Animal and Plant Health Inspection Service;(iii)the United States Geological Survey;(iv)State wildlife and agricultural agencies, in the case of practices, standards, and guidance that provide practical, science-based recommendations to State and Federal agencies for minimizing or eliminating the risk of transmission of chronic wasting disease in the United States; and(v)industry or academia, in the case of any published guidance on practices that provide practical, science-based recommendations to cervid producers for minimizing or eliminating the risk of transmission of chronic wasting disease within or between herds.(4)DeadlineThe study under paragraph (2) shall be completed not later than 180 days after the date on which funds are first made available for the study.(5)Data sharingThe Secretaries shall share with the Academy, as necessary to conduct the study under paragraph (2), subject to the avoidance of a violation of a privacy or confidentiality requirement and the protection of confidential or privileged commercial, financial, or proprietary information, data and access to databases and research information on chronic wasting disease under the jurisdiction of—(A)the Animal and Plant Health Inspection Service; and(B)the United States Geological Survey.(6)ReportNot later than 60 days after the date of completion of the study, the Secretaries shall submit to the Committee on Agriculture, Nutrition, and Forestry, the Committee on Energy and Natural Resources, and the Committee on Environment and Public Works of the Senate and the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives a report that describes—(A)the findings of the study; and(B)any conclusions and recommendations that the Secretaries determine to be appropriate.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for the period of fiscal years 2021 through 2025, $5,000,000 to the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, to carry out administrative activities under subsection (b);(2)for fiscal year 2021, $1,200,000 to the Secretary of the Interior, acting through the Director of the United States Geological Survey, to carry out activities to fund research under subsection (c); and(3)for fiscal year 2021, $1,200,000 to the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, to carry out activities to fund research under subsection (c).105.Invasive speciesSection 10 of the Fish and Wildlife Coordination Act (16 U.S.C. 666c–1) is amended—(1)in subsection (c)(2)—(A)in subparagraph (A)—(i)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; and(ii)by inserting before clause (ii) (as so redesignated) the following:(i)relevant Federal agencies;; (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(C)by inserting after subparagraph (A) the following:(B)in consultation with stakeholders, including nongovernmental organizations and industry;; and(2)by adding at the end the following:(p)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for each of fiscal years 2021 through 2025—(1)$2,500,000 to the Secretary of the Army, acting through the Chief of Engineers; and(2)$2,500,000 to the Secretary of the Interior..106.North American Wetlands Conservation ActSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— in the matter preceding paragraph (1) and all that follows through paragraph (5) and inserting not to exceed $60,000,000 for each of fiscal years 2021 through 2025..107.National Fish and Wildlife Foundation Establishment Act(a)Board of directors of Foundation(1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—(A)in subsection (b)—(i)by striking paragraph (2) and inserting the following:(2)Appointment of directorsAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—(A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and(B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.; and(ii)by striking paragraph (3) and inserting the following:(3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.; and(B)in subsection (g)(2)—(i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:(A)In generalOfficers; and(ii)by striking subparagraph (B) and inserting the following:(B)Executive DirectorThe Foundation shall have an Executive Director who shall be—(i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and(ii)knowledgeable and experienced in matters relating to fish and wildlife conservation..(2)Conforming amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.(b)Rights and obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—(1)in subsection (c)—(A)by striking (c) Powers.—To carry out its purposes under and inserting the following:(c)Powers(1)In generalTo carry out the purposes described in;(B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;(C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;(D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D);(E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking and at the end;(F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:(K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and(L)to do acts necessary to carry out the purposes of the Foundation.; and(G)by striking the undesignated matter at the end and inserting the following:(2)Treatment of real property(A)In generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.(B)Encumbered real propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.(3)Savings clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.; (2)by striking subsections (f) and (g); and(3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.(c)Authorization of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—(1)in subsection (a), by striking paragraph (1) and inserting the following:(1)In generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2021 through 2025—(A)$15,000,000 to the Secretary of the Interior;(B)$5,000,000 to the Secretary of Agriculture; and(C)$5,000,000 to the Secretary of Commerce.;(2)in subsection (b)—(A)by striking paragraph (1) and inserting the following:(1)Amounts from Federal agencies(A)In generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.(B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.(C)Management feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;(B)in paragraph (2)—(i)in the paragraph heading, by striking funds and inserting amounts;(ii)by striking shall be used and inserting may be used; and(iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and(C)by adding at the end the following:(3)Administration of amounts(A)In generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—(i)to address an environmental emergency resulting from a natural or other disaster; or(ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.(B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and (3)by adding at the end the following:(d)Use of gifts, devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..(d)Limitation on authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.108.Modification of definition of sport fishing equipment under Toxic Substances Control Act(a)ProhibitionDuring the 5-year period beginning on the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall not take any action to regulate the lead content of sport fishing equipment or sport fishing equipment components under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).(b)Definition of sport fishing equipmentIn this section, the term sport fishing equipment means any sport fishing equipment (as such term is defined in section 4162(a) of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax provided by section 4162 or 4221 or any other provision of such Code).109.Reauthorization of Chesapeake Bay ProgramSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and inserting the following:(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2021, $90,000,000;(2)for fiscal year 2022, $90,500,000;(3)for fiscal year 2023, $91,000,000;(4)for fiscal year 2024, $91,500,000; and(5)for fiscal year 2025, $92,000,000..110.Reauthorization of Chesapeake Bay Initiative Act of 1998Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312) is amended by striking 2019 and inserting 2025.111.Chesapeake watershed investments for landscape defense(a)DefinitionsIn this section:(1)Chesapeake Bay agreementsThe term Chesapeake Bay agreements means the formal, voluntary agreements—(A)executed to achieve the goal of restoring and protecting the Chesapeake Bay watershed ecosystem and the living resources of the Chesapeake Bay watershed ecosystem; and(B)signed by the Chesapeake Executive Council.(2)Chesapeake Bay programThe term Chesapeake Bay program means the program directed by the Chesapeake Executive Council in accordance with the Chesapeake Bay agreements.(3)Chesapeake Bay watershedThe term Chesapeake Bay watershed means the region that covers—(A)the Chesapeake Bay;(B)the portions of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia that drain into the Chesapeake Bay; and(C)the District of Columbia.(4)Chesapeake Executive CouncilThe term Chesapeake Executive Council means the council comprised of—(A)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;(B)the Mayor of the District of Columbia;(C)the Chair of the Chesapeake Bay Commission; and(D)the Administrator of the Environmental Protection Agency.(5)Chesapeake WILD programThe term Chesapeake WILD program means the nonregulatory program established by the Secretary under subsection (b)(1).(6)Grant programThe term grant program means the Chesapeake Watershed Investments for Landscape Defense grant program established by the Secretary under subsection (c)(1).(7)Restoration and protection activityThe term restoration and protection activity means an activity carried out for the conservation, stewardship, and enhancement of habitat for fish and wildlife—(A)to preserve and improve ecosystems and ecological processes on which the fish and wildlife depend; and(B)for use and enjoyment by the public.(8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.(b)Program establishment(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonregulatory program, to be known as the Chesapeake Watershed Investments for Landscape Defense program.(2)PurposesThe purposes of the Chesapeake WILD program are—(A)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Chesapeake Bay watershed;(B)engaging other agencies and organizations to build a broader range of partner support, capacity, and potential funding for projects in the Chesapeake Bay watershed;(C)carrying out coordinated restoration and protection activities, and providing for technical assistance, throughout the Chesapeake Bay watershed—(i)to sustain and enhance restoration and protection activities;(ii)to improve and maintain water quality to support fish and wildlife, habitats of fish and wildlife, and drinking water for people;(iii)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;(iv)to improve opportunities for public access and recreation in the Chesapeake Bay watershed consistent with the ecological needs of fish and wildlife habitat;(v)to facilitate strategic planning to maximize the resilience of natural ecosystems and habitats under changing watershed conditions;(vi)to engage the public through outreach, education, and citizen involvement to increase capacity and support for coordinated restoration and protection activities in the Chesapeake Bay watershed;(vii)to sustain and enhance vulnerable communities and fish and wildlife habitat;(viii)to conserve and restore fish, wildlife, and plant corridors; and(ix)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities.(3)DutiesIn carrying out the Chesapeake WILD program, the Secretary shall—(A)draw on existing plans for the Chesapeake Bay watershed, or portions of the Chesapeake Bay watershed, including the Chesapeake Bay agreements, and work in consultation with applicable management entities, including Chesapeake Bay program partners, such as the Federal Government, State and local governments, the Chesapeake Bay Commission, and other regional organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Chesapeake Bay watershed;(B)adopt a Chesapeake Bay watershed-wide strategy that—(i)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with subparagraph (A); and(ii)targets cost-effective projects with measurable results; and(C)establish the grant program in accordance with subsection (c).(4)CoordinationIn establishing the Chesapeake WILD program, the Secretary shall consult, as appropriate, with—(A)the heads of Federal agencies, including—(i)the Administrator of the Environmental Protection Agency;(ii)the Administrator of the National Oceanic and Atmospheric Administration;(iii)the Chief of the Natural Resources Conservation Service;(iv)the Chief of Engineers;(v)the Director of the United States Geological Survey;(vi)the Secretary of Transportation;(vii)the Chief of the Forest Service; and(viii)the head of any other applicable agency;(B)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the Mayor of the District of Columbia;(C)fish and wildlife joint venture partnerships; and(D)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Chesapeake Bay watershed.(c)Grants and technical assistance(1)Chesapeake Wild grant programTo the extent that funds are made available to carry out this subsection, the Secretary shall establish and carry out, as part of the Chesapeake WILD program, a voluntary grant and technical assistance program, to be known as the Chesapeake Watershed Investments for Landscape Defense grant program, to provide competitive matching grants of varying amounts and technical assistance to eligible entities described in paragraph (2) to carry out activities described in subsection (b)(2).(2)Eligible entitiesThe following entities are eligible to receive a grant and technical assistance under the grant program:(A)A State.(B)The District of Columbia.(C)A unit of local government.(D)A nonprofit organization.(E)An institution of higher education as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(F)Any other entity that the Secretary determines to be appropriate in accordance with the criteria established under paragraph (3).(3)CriteriaThe Secretary, in consultation with officials and entities described in subsection (b)(4), shall establish criteria for the grant program to help ensure that activities funded under this subsection—(A)accomplish 1 or more of the purposes described in subsection (b)(2); and(B)advance the implementation of priority actions or needs identified in the Chesapeake Bay watershed-wide strategy adopted under subsection (b)(3)(B).(4)Cost sharing(A)Department of the Interior shareThe Department of the Interior share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the project, as determined by the Secretary.(B)Non-Department of the Interior share(i)In generalThe non-Department of the Interior share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.(ii)Other Federal fundingNon-Department of the Interior Federal funds may be used for not more than 25 percent of the total cost of a project funded under the grant program.(5)AdministrationThe Secretary may enter into an agreement to manage the grant program with an organization that offers grant management services.(d)ReportingNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report describing the implementation of this section, including a description of each project that has received funding under this section.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2025.(2)Supplement, not supplantFunds made available under paragraph (1) shall supplement, and not supplant, funding for other activities conducted by the Secretary in the Chesapeake Bay watershed.IINational Fish Habitat Conservation Through Partnerships201.PurposeThe purpose of this title is to encourage partnerships among public agencies and other interested persons to promote fish conservation—(1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—(A)improving ecological conditions;(B)restoring natural processes; or(C)preventing the decline of intact and healthy systems;(2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;(3)to broaden the community of support for fish habitat conservation by—(A)increasing fishing opportunities;(B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and(C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;(4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—(A)to empower strategic conservation actions supported by broadly available scientific information; and(B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and(5)to communicate to the public and conservation partners—(A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and(B)new opportunities and voluntary approaches for conserving fish habitat.202.DefinitionsIn this title:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)BoardThe term Board means the National Fish Habitat Board established by section 203.(3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.(4)Environmental Protection Agency Assistant AdministratorThe term Environmental Protection Agency Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.(5)Indian TribeThe term Indian Tribe has the meaning given to the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)National Oceanic and Atmospheric Administration Assistant AdministratorThe term National Oceanic and Atmospheric Administration Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.(7)PartnershipThe term Partnership means an entity designated by Congress as a Fish Habitat Partnership under section 204.(8)Real property interestThe term real property interest means an ownership interest in—(A)land; or(B)water (including water rights).(9)Marine Fisheries CommissionsThe term Marine Fisheries Commissions means—(A)the Atlantic States Marine Fisheries Commission;(B)the Gulf States Marine Fisheries Commission; and(C)the Pacific States Marine Commission.(10)SecretaryThe term Secretary means the Secretary of the Interior.(11)StateThe term State means each of the several States, Puerto Rico, American Samoa, Guam, the Northern Mariana Islands, the United States Virgin Islands, and the District of Columbia.(12)State agencyThe term State agency means—(A)the fish and wildlife agency of a State; and(B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources of the State or sustains the habitat for those fishery resources pursuant to State law or the constitution of the State.203.National Fish Habitat Board(a)Establishment(1)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are—(A)to promote, oversee, and coordinate the implementation of this title;(B)to establish national goals and priorities for fish habitat conservation;(C)to recommend to Congress entities for designation as Partnerships; and(D)to review and make recommendations regarding fish habitat conservation projects.(2)MembershipThe Board shall be composed of 26 members, of whom—(A)1 shall be a representative of the Department of the Interior;(B)1 shall be a representative of the United States Geological Survey;(C)1 shall be a representative of the Department of Commerce;(D)1 shall be a representative of the Department of Agriculture;(E)1 shall be a representative of the Association of Fish and Wildlife Agencies;(F)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;(G)2 shall be representatives of either—(i)Indian Tribes in the State of Alaska; or(ii)Indian Tribes in States other than the State of Alaska;(H)1 shall be a representative of either—(i)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or(ii)a representative of the Marine Fisheries Commissions;(I)1 shall be a representative of the Sport Fishing and Boating Partnership Council;(J)7 shall be representatives selected from at least one from each of the following: (i)the recreational sportfishing industry;(ii)the commercial fishing industry;(iii)marine recreational anglers;(iv)freshwater recreational anglers;(v)habitat conservation organizations; and(vi)science-based fishery organizations;(K)1 shall be a representative of a national private landowner organization;(L)1 shall be a representative of an agricultural production organization;(M)1 shall be a representative of local government interests involved in fish habitat restoration;(N)2 shall be representatives from different sectors of corporate industries, which may include—(i)natural resource commodity interests, such as petroleum or mineral extraction;(ii)natural resource user industries; and(iii)industries with an interest in fish and fish habitat conservation; and(O)1 shall be an individual in a leadership position in the private sector or landowner representative of an active partnership.(3)CompensationA member of the Board shall serve without compensation.(4)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.(b)Appointment and terms(1)In generalExcept as otherwise provided in this section, a member of the Board described in any of subparagraphs (F) through (O) of subsection (a)(2) shall serve for a term of 3 years.(2)Initial board membership(A)In generalThe initial Board shall consist of representatives as described in subparagraphs (A) through (F) of subsection (a)(2).(B)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board under subparagraph (A) shall appoint the remaining members of the Board described in subparagraphs (H) through (O) of subsection (a)(2).(C)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than three Tribal representatives, from which the Board shall appoint one representative pursuant to subparagraph (G) of subsection (a)(2).(3)Staggered termsOf the members described in subsection (a)(2)(J) initially appointed to the Board—(A)two shall be appointed for a term of 1 year;(B)two shall be appointed for a term of 2 years; and(C)three shall be appointed for a term of 3 years.(4)Vacancies(A)In generalA vacancy of a member of the Board described in subparagraph (H), (I), (J), (K), (L), (M), (N), or (O) of subsection (a)(2) shall be filled by an appointment made by the remaining members of the Board.(B)Tribal representativesFollowing a vacancy of a member of the Board described in subparagraph (G) of subsection (a)(2), the Secretary shall recommend to the Board a list of not fewer than three Tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.(5)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.(6)RemovalIf a member of the Board described in any of subparagraphs (H) through (O) of subparagraph (a)(2) misses three consecutive regularly scheduled Board meetings, the members of the Board may—(A)vote to remove that member; and(B)appoint another individual in accordance with paragraph (4).(c)Chairperson(1)In generalThe representative of the Association of Fish and Wildlife Agencies appointed under subsection (a)(2)(E) shall serve as Chairperson of the Board.(2)TermThe Chairperson of the Board shall serve for a term of 3 years.(d)Meetings(1)In generalThe Board shall meet—(A)at the call of the Chairperson; but(B)not less frequently than twice each calendar year.(2)Public accessAll meetings of the Board shall be open to the public.(e)Procedures(1)In generalThe Board shall establish procedures to carry out the business of the Board, including—(A)a requirement that a quorum of the members of the Board be present to transact business;(B)a requirement that no recommendations may be adopted by the Board, except by the vote of two-thirds of all members;(C)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this title;(D)procedures for designating Partnerships under section 204; and(E)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.(2)QuorumA majority of the members of the Board shall constitute a quorum.204.Fish Habitat Partnerships(a)Authority To recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this section.(b)PurposesThe purposes of a Partnership shall be—(1)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish populations and fish habitats;(2)to engage local and regional communities to build support for fish habitat conservation;(3)to involve diverse groups of public and private partners;(4)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;(5)to leverage funding from sources that support local and regional partnerships;(6)to use adaptive management principles, including evaluation of project success and functionality;(7)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and(8)to implement local and regional priority projects that improve conditions for fish and fish habitat.(c)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall—(1)submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require; and(2)demonstrate to the Board that the entity has—(A)a focus on promoting the health of important fish and fish habitats;(B)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;(C)a self-governance structure that supports the implementation of strategic priorities for fish habitat;(D)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;(E)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;(F)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and(G)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.(d)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under subsection (c) if the Board determines that the applicant—(1)meets the criteria described in subsection (c)(2);(2)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian Tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;(3)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, coral reefs, and estuaries;(4)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decision making;(5)is able to address issues and priorities on a nationally significant scale;(6)includes a governance structure that—(A)reflects the range of all partners; and(B)promotes joint strategic planning and decision making by the applicant;(7)demonstrates completion of, or significant progress toward the development of, a strategic plan to address declines in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and(8)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.(e)Report to Congress(1)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—(A)identifies each entity that—(i)meets the requirements described in subsection (d); and(ii)the Board recommends to Congress for designation as a Partnership;(B)describes any proposed modifications to a Partnership previously designated by Congress under subsection (f);(C)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—(i)the purpose of the recommended Partnership; and(ii)how the recommended Partnership fulfills the requirements described in subsection (d).(2)Public availability; notificationThe Board shall—(A)make the report publicly available, including on the internet; and(B)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.(f)Designation or modification of PartnershipCongress shall have the exclusive authority to designate or modify a Partnership.(g)Existing Partnerships(1)Designation reviewNot later than 5 years after the date of enactment of this Act, any partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the partnership under subsection (f).(2)Ineligibility for Federal fundsA partnership referred to in paragraph (1) that Congress does not designate as described in that paragraph shall be ineligible to receive Federal funds under this title.205.Fish Habitat Conservation Projects(a)Submission to BoardNot later than March 31 of each year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this title.(b)Recommendations by BoardNot later than July 1 of each year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes a description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this title for the following fiscal year.(c)Criteria for project selectionThe Board shall select each fish habitat conservation project recommended to the Secretary under subsection (b) after taking into consideration, at a minimum, the following information:(1)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.(2)The capabilities and experience of project proponents to implement successfully the proposed project.(3)The extent to which the fish habitat conservation project—(A)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this title;(B)addresses the national priorities established by the Board;(C)is supported by the findings of the habitat assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;(D)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;(E)provides a well-defined budget linked to deliverables and outcomes;(F)leverages other funds to implement the project;(G)addresses the causes and processes behind the decline of fish or fish habitats; and(H)includes an outreach or education component that includes the local or regional community.(4)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by subsection (e).(5)The extent to which the fish habitat conservation project—(A)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;(B)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian Tribes, and private entities;(C)increases public access to land or water for fish and wildlife-dependent recreational opportunities;(D)advances the conservation of fish and wildlife species that have been identified by a State agency as species of greatest conservation need;(E)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and(F)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.(6)The substantiality of the character and design of the fish habitat conservation project.(d)Limitations(1)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under subsection (b) or provided financial assistance under this title unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—(A)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;(B)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;(C)to identify improvements to existing fish populations, recreational fishing opportunities, and the overall economic benefits for the local community of the fish habitat conservation project; and(D)to require the submission to the Board of a report describing the findings of the assessment.(2)Acquisition authorities(A)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this title if the acquisition ensures—(i)public access for fish and wildlife-dependent recreation; or(ii)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.(B)State agency approval(i)In generalAll real property interest acquisition projects funded under this title must be approved by the State agency in the State in which the project is occurring.(ii)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.(C)Assessment of other authoritiesThe Board may not recommend, and the Secretary may not provide any funding under this title for, any real property interest acquisition unless the Partnership that recommended the project has conducted a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.(D)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity conducted with funds provided under this title, unless—(i)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and(ii)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a Partnership.(e)Non-Federal contributions(1)In generalExcept as provided in paragraphs (2) and (4), no fish habitat conservation project may be recommended by the Board under subsection (b) or provided financial assistance under this title unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.(2)Non-Federal shareSuch non-Federal share of the cost of a fish habitat conservation project—(A)may not be derived from another Federal grant program; and(B)may include in-kind contributions and cash.(3)Special rule for Indian TribesNotwithstanding paragraph (1) or any other provision of law, any funds made available to an Indian Tribe pursuant to this title may be considered to be non-Federal funds for the purpose of paragraph (1).(4)Waiver authorityThe Secretary, in consultation with the Secretary of Commerce with respect to marine or estuarine projects, may waive the application of paragraph (2)(A) with respect to a State or an Indian Tribe, or otherwise reduce the portion of the non-Federal share of the cost of an activity required to be paid by a State or an Indian Tribe under paragraph (1), if the Secretary determines that the State or Indian Tribe does not have sufficient funds not derived from another Federal grant program to pay such non-Federal share, or portion of the non-Federal share, without the use of loans.(f)Approval(1)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under subsection (b), and subject to subsection (d) and based, to the maximum extent practicable, on the criteria described in subsection (c), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.(2)FundingIf the Secretary approves a fish habitat conservation project under paragraph (1), the Secretary shall use amounts made available to carry out this title to provide funds to carry out the fish habitat conservation project.(3)NotificationIf the Secretary rejects under paragraph (1) any fish habitat conservation project recommended by the Board, not later than 90 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.206.Technical and scientific assistance(a)In generalThe Director, the National Oceanic and Atmospheric Administration Assistant Administrator, the Environmental Protection Agency Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to Partnerships, participants in fish habitat conservation projects, and the Board.(b)InclusionsScientific and technical assistance provided under subsection (a) may include—(1)providing technical and scientific assistance to States, Indian Tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;(2)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;(3)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;(4)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;(5)supporting and providing recommendations for a national fish habitat assessment;(6)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and(7)providing resources to secure State agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.207.Coordination with States and Indian TribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or Tribal agency, as applicable, of each State and Indian Tribe within the boundaries of which an activity is planned to be carried out pursuant to this title, including notification, by not later than 30 days before the date on which the activity is implemented.208.Interagency Operational PlanNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the National Oceanic and Atmospheric Administration Assistant Administrator, the Environmental Protection Agency Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including, at a minimum, those agencies represented on the Board) shall develop an interagency operational plan that describes—(1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this title; and(2)any interagency agreements between or among Federal departments and agencies to address those needs.209.Accountability and reporting(a)Reporting(1)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this title.(2)ContentsEach report submitted under paragraph (1) shall include—(A)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by Partnerships under this title during the 5-year period ending on the date of submission of the report;(B)a description of the public access to fish habitats established or improved under this title during that 5-year period;(C)a description of the improved opportunities for public recreational fishing achieved under this title; and(D)an assessment of the status of fish habitat conservation projects carried out with funds provided under this title during that period, disaggregated by year, including—(i)a description of the fish habitat conservation projects recommended by the Board under section 205(b);(ii)a description of each fish habitat conservation project approved by the Secretary under section 205(f), in order of priority for funding;(iii)a justification for—(I)the approval of each fish habitat conservation project; and(II)the order of priority for funding of each fish habitat conservation project;(iv)a justification for any rejection of a fish habitat conservation project recommended by the Board under section 205(b) that was based on a factor other than the criteria described in section 205(c); and(v)an accounting of expenditures by Federal, State, or local governments, Indian Tribes, or other entities to carry out fish habitat conservation projects under this title.(b)Status and trends reportNot later than December 31, 2021, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—(1)a status of all Partnerships designated under this title;(2)a description of the status of fish habitats in the United States as identified by designated Partnerships; and(3)enhancements or reductions in public access as a result of—(A)the activities of the Partnerships; or(B)any other activities carried out pursuant to this title.210.Effect of this title(a)Water rightsNothing in this title—(1)establishes any express or implied reserved water right in the United States for any purpose;(2)affects any water right in existence on the date of enactment of this Act;(3)preempts or affects any State water law or interstate compact governing water; or(4)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.(b)Authority To acquire water rights or rights to propertyOnly a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property with funds made available through section 212.(c)State authorityNothing in this title—(1)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or(2)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.(d)Effect on Indian TribesNothing in this title abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian Tribe recognized by treaty or any other means, including—(1)an agreement between the Indian Tribe and the United States;(2)Federal law (including regulations);(3)an Executive order; or(4)a judicial decree.(e)Adjudication of water rightsNothing in this title diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Departments of State, Justice, Commerce, and The Judiciary Appropriation Act, 1953 (43 U.S.C. 666).(f)Department of Commerce authorityNothing in this title affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(g)Effect on other authorities(1)Private property protectionNothing in this title permits the use of funds made available to carry out this title to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest, respectively.(2)MitigationNothing in this title authorizes the use of funds made available to carry out this title for fish and wildlife mitigation purposes under—(A)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(B)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);(C)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or(D)any other Federal law or court settlement.(3)Clean Water ActNothing in this title affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.211.Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to—(1)the Board; or(2)any Partnership.212.Funding(a)Authorization of appropriations(1)Fish Habitat Conservation ProjectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2021 through 2025 to provide funds for fish habitat conservation projects approved under section 205(f), of which 5 percent is authorized only for projects carried out by Indian Tribes.(2)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2021 through 2025 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to paragraph (1)—(A)for administrative and planning expenses under this title; and(B)to carry out section 209.(3)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2021 through 2025 to carry out, and provide technical and scientific assistance under, section 206—(A)$400,000 to the Secretary for use by the United States Fish and Wildlife Service;(B)$400,000 to the National Oceanic and Atmospheric Administration Assistant Administrator for use by the National Oceanic and Atmospheric Administration;(C)$400,000 to the Environmental Protection Agency Assistant Administrator for use by the Environmental Protection Agency;(D)$400,000 to the Secretary for use by the United States Geological Survey; and(E)$400,000 to the Secretary of Agriculture, acting through the Chief of the Forest Service, for use by the Forest Service.(b)Agreements and grantsThe Secretary may—(1)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity to provide funds authorized by this title for a fish habitat conservation project or restoration or enhancement project;(2)apply for, accept, and, subject to the availability of appropriations, use a grant from any individual or entity to carry out the purposes of this title; and(3)subject to the availability of appropriations, make funds authorized by this Act available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this title.(c)Donations(1)In generalThe Secretary may—(A)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this title; and(B)accept donations of funds, property, and services to carry out the purposes of this title.(2)TreatmentA donation accepted under this title—(A)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and(B)may be—(i)used directly by the Secretary; or(ii)provided to another Federal department or agency through an interagency agreement.213.Prohibition against implementation of regulatory authority by Federal agencies through PartnershipsAny Partnership designated under this title—(1)shall be for the sole purpose of promoting fish conservation; and(2)shall not be used to implement any regulatory authority of any Federal agency.IIIMiscellaneous301.Study to review conservation factors(a)Definition of SecretariesIn this section, the term Secretaries means—(1)the Secretary of Agriculture;(2)the Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service; and(3)the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.(b)StudyTo assess factors affecting successful conservation activities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretaries shall carry out a study—(1)(A)to review any factors that threaten or endanger a species, such as wildlife disease, for which a listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) would not contribute to the conservation of the species; and (B)to identify additional conservation measures that can be taken to protect and conserve a species described in subparagraph (A);(2)to review any barriers to—(A)the delivery of Federal, State, local, or private funds for such conservation activities, including statutory or regulatory impediments, staffing needs, and other relevant considerations; or(B)the implementation of conservation agreements, plans, or other cooperative agreements, including agreements focused on voluntary activities, multispecies efforts, and other relevant considerations;(3)to review factors that impact the ability of the Federal Government to successfully implement the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(4)to develop recommendations regarding methods to address barriers identified under paragraph (2), if any;(5)to review determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in which a species is determined to be recovered by the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, or the Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, but remains listed under that Act, including—(A)an explanation of the factors preventing a delisting or downlisting of the species; and(B)recommendations regarding methods to address the factors described in subparagraph (A); and(6)to review any determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in which a species has been identified as needing listing or uplisting under that Act but remains unlisted or listed as a threatened species, respectively, including—(A)an explanation of the factors preventing a listing or uplisting of the species; and(B)recommendations regarding methods to address the factors described in subparagraph (A).(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives and make publicly available a report describing the results of the study under subsection (b).302.Study and report on expenditures(a)Reports on expenditures(1)Federal departments and agencies(A)In generalAt the determination of the Comptroller General of the United States (referred to in this section as the Comptroller General), to facilitate the preparation of the reports from the Comptroller General under paragraph (2), the head of each Federal department and agency shall submit to the Comptroller General data and other relevant information that describes the amounts expended or disbursed (including through loans, loan guarantees, grants, or any other financing mechanism) by the department or agency as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(i)with respect to the first report under paragraph (2), the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report under paragraph (2), the 2 fiscal years preceding the date of submission of the report.(B)RequirementsData and other relevant information submitted under subparagraph (A) shall describe, with respect to the applicable amounts—(i)the programmatic office of the department or agency on behalf of which each amount was expended or disbursed;(ii)the provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (or regulation promulgated pursuant to that Act) pursuant to which each amount was expended or disbursed; and(iii)the project or activity carried out using each amount, in detail sufficient to reflect the breadth, scope, and purpose of the project or activity.(2)Comptroller GeneralNot later than 2 years and 4 years after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committee on Appropriations and Natural Resources of the House of Representatives a report that describes—(A)the aggregate amount expended or disbursed by all Federal departments and agencies as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(i)with respect to the first report, the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report, the 2 fiscal years preceding the date of submission of the report;(B)the provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (or regulation promulgated pursuant to that Act) pursuant to which each such amount was expended or disbursed; and(C)with respect to each relevant department or agency—(i)the total amount expended or disbursed by the department or agency as described in subparagraph (A); and(ii)the information described in clauses (i) through (iii) of paragraph (1)(B).(b)Report on conservation activities(1)Federal departments and agenciesAt the determination of the Comptroller General, to facilitate the preparation of the report under paragraph (2), the head of each Federal department and agency shall submit to the Comptroller General data and other relevant information that describes the conservation activities by the Federal department or agency as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(A)with respect to the first report under paragraph (2), the 3 fiscal years preceding the date of submission of the report; and(B)with respect to the second report under paragraph (2), the 2 fiscal years preceding the date of submission of the report.(2)Comptroller GeneralNot later than 2 years and 4 years after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report that—(A)describes the conservation activities by all Federal departments and agencies for species listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as reported under paragraph (1), during—(i)with respect to the first report, the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report, the 2 fiscal years preceding the date of submission of the report;(B)is organized into categories with respect to whether a recovery plan for a species has been established;(C)includes conservation outcomes associated with the conservation activities; and(D)as applicable, describes the conservation activities that required interaction between Federal agencies and between Federal agencies and State and Tribal agencies and units of local government pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).303.Use of value of land for cost sharingThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—(1)by redesignating section 13 as section 14; and(2)by inserting after section 12 the following:13.Value of landNotwithstanding any other provision of law, any institution eligible to receive Federal funds under the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601 et seq.) shall be allowed to use the value of any land owned by the institution as an in-kind match to satisfy any cost sharing requirement under this Act..Speaker of the House of RepresentativesVice President of the United States and President of the Senate